Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This action is responsive to claims filed on December 15, 2020. Claims 1-20 are presented for examination.

Response to Argument(s)
Applicant’s arguments, see pages 7-13, filed December 15, 2020 with respect to the 102(e) rejection have been fully considered and are persuasive.  The 102(e) rejection of claims 1-5, 7-12 and 14-19 has been withdrawn. 
Applicant’s arguments, see page 7, filed December 15, 2020 with respect to nonstatutory double patenting rejection have been noted. However, the nonstatutory double patenting rejection is maintained until a terminal disclaimer has been filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,528,266. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are anticipated by said claims of the U.S. Patent. Claims 1, 8 and 15 of the instant application and claims 1, 8 and 15 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below).
Instant Application
U.S. Patent No. 10528266
1. A method, comprising: 
determining an average storage volume input/output (I/O) latency for each of a plurality of storage volumes; 

calculating an I/O latency value for each of a plurality of storage controllers based on the average storage volume I/O latency of each 

monitoring, for each of the plurality of storage controllers, the respective I/O latency value; 




determining an I/O latency value threshold; and 



responsive to a change in the I/O latency value exceeding the I/O latency value threshold, rebalancing storage volume distribution among the storage controllers.

determining an average storage volume input/output (I/O) latency for each of a plurality of storage volumes;  

calculating an I/O latency value for each of a plurality of storage controllers based on the average storage volume I/O latency of each 

monitoring, for each of the plurality of storage controllers the respective I/O;  
monitoring a network bandwidth utilization value and a network latency value corresponding to each storage controller;  

determining an I/O latency value threshold, a network bandwidth utilization threshold, and a network latency value threshold; and 

responsive to a change in at least one of the I/O latency value, the network bandwidth utilization value and the network latency value for at least one storage controller exceeding a respective threshold, rebalancing storage volume distribution among the storage controllers.

a plurality of storage controllers each controlling one or more storage volumes; and 

a processor unit operable to execute a management application, the management application configured to: 



calculate an I/O latency value for each of the plurality of storage controllers based on the average storage volume I/O latency of each storage volume controlled by the respective storage controller; 

monitor, for each of the plurality of storage controllers, the respective I/O latency value; 




determine an I/O latency value threshold; and 



responsive to a change in the I/O latency value exceeding the I/O latency value threshold, rebalance storage volume distribution among the storage controllers.

a plurality of storage controllers each controlling one or more storage volumes;  and 

a processor unit operable to execute a management application, the management application configured to: 


one or more storage volumes;  

calculate an I/O latency value for each of the 
plurality of storage controllers based on the average storage volume I/O latency of each storage volume controlled by the respective storage controller;  

monitor, for each of the plurality of storage controllers, the respective I/O latency value;  monitor a network bandwidth utilization value and a network latency value corresponding to each storage controller;

determine an I/O latency value threshold, a network bandwidth utilization threshold, and a 
network latency value threshold;  and 

responsive to a change in at least one of 
the I/O latency value, the network bandwidth utilization value and the network latency value for at least one storage controller exceeding a respective threshold, rebalance storage volume distribution among the storage controllers.

a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code configured to: 

determine an average storage volume input/output (I/O) latency for each of a plurality of storage volumes; 

calculate an I/O latency value for each of a plurality of storage controllers based on the average storage volume I/O latency of each storage volume controlled by the respective storage controller; 

monitor, for each of the plurality of storage controllers the respective I/O latency value; 




determine an I/O latency value threshold; and



responsive to a change in the I/O latency value exceeding the I/O latency value threshold, rebalance storage volume distribution among the storage controllers.

a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable 
program code comprising computer readable program code configured to: 

determine an average storage volume input/output (I/O) latency for each of a plurality of storage volumes;  

calculate an I/O latency value for each of a plurality of storage controllers based on the average storage volume I/O latency of each 
storage volume controlled by the respective storage controller;

monitor, for each of the plurality of storage controllers the respective I/O; 
monitor a network bandwidth utilization value and a network latency value corresponding 
to each storage controller;

determine an I/O latency value threshold, a 
network bandwidth utilization threshold, and a network latency value threshold;  and 

responsive to a change in at least one of the I/O latency value, the network bandwidth utilization value and the network latency value for at least one storage controller exceeding a respective threshold, rebalance storage volume distribution among the storage controllers. 


Dependent claims 2-7, 9-14 and 16-20 of the instant application also recite similar features as of the claims 2-7, 9-14 and 16-20 of the US Patent. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454